Citation Nr: 1210885	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-26 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral wrist disorder.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for a traumatic brain injury.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to October 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for right knee, left knee, bilateral wrist, and bilateral foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's currently diagnosed traumatic brain injury (TBI) is related to his active military service.

2.  The evidence of record shows that the Veteran's current headaches are related to his active military service.



CONCLUSIONS OF LAW

1.  A TBI was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  Headaches were incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the issues decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection for the claimed disorders, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran in this case contends that he sustained a TBI as a result of an in-service improvised explosive device (IED) accident in which the Veteran was thrown off and struck his head on the windshield.  At his October 2010 hearing before the Board, the Veteran testified that he served in Iraq as a cavalry scout and forward observer performing duties as a liaison to the local mayor's office.  While serving in Iraq, the Veteran was involved in heavy combat action.  He described that while he was driving a vehicle, an IED exploded beside the vehicle and he lost consciousness for a brief period of time.  He did not recall how long but he was told that his forehead struck the windshield and he had some injuries on his knees and face.  The record reflects that the Veteran was awarded a Purple Heart as a result.

The Veteran's March 2000 enlistment physical examination is negative for any brain condition or headaches.  As such he is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.

A September 2000 service treatment report noted the Veteran's complaint of headache with lightheadedness.  The Veteran stated that he had runny nose and coughed up yellow fluid.  The assessment was upper respiratory infection.  In March 2001 the Veteran was treated for headaches with a muscular component and upper respiratory infection signs and symptoms.  

In a March 2002 service treatment report, the Veteran complained of headache that lasted for four days.  He stated that the headaches started at the back of his neck and went behind the eyes.  He did not recall any trauma and denied a history of headaches.  He also complained of congestion, rhinorrhea and productive cough.  The examining physician noted an assessment of "headache - muscular component [with] upper respiratory infection [sprain/strain]."  

In a November 2002 service treatment report, the Veteran complained of dizziness, nausea, diarrhea, headache and eye pain.  The assessment was gastric upset/diarrhea with stress component.  

A February 2003 pre deployment health assessment report was negative for any medical condition.

An October 2003 service treatment report reflects that the Veteran complained of facial laceration due to an incident with IED.  It was noted that the Veteran was the driver of the vehicle and was not wearing a seatbelt.  He stated that he did not lose consciousness.

On an April 2002 post deployment health assessment report, the Veteran denied headaches.  On his June 2004 separation physical examination, the Veteran denied frequent or severe headaches or any other condition and reported that he was currently in good health.  The clinical examination revealed no abnormalities.

After separation from service, VA treatment reports dated from January 2008 through October 2010 consistently showed assessments of TBI and recurrent headaches.

In December 2008, the Veteran underwent a VA examination with a primary focus on examining mental health and/or cognitive functioning issues related the possibility of a TBI.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran relayed the history of an IED accident while he was in Iraq.  The examiner stated that the Veteran displayed many symptoms of TBI that overlapped with symptoms of posttraumatic stress disorder (PTSD) related to military service, to include depression, irritability, poor sleep, and general anxiety and nervousness.  The examiner further stated that there were other symptoms that were more specifically related to TBI, to include difficulty in just sitting still and impatience; the Veteran had trouble keeping his attention focused in conversations or in driving, got lost fairly often, and had problems with judgment in unfamiliar situation.  The examiner noted that the Veteran's short term memory was at best fair and that he made unusual type of errors, which was suggestive of non standard neural functioning.  The Veteran also displayed varied and exacerbated behavior in response to stress.  According to the TBI template, the examiner found objective evidence on testing of moderate impairment of memory attention, concentration, or executive functions resulting in moderate functional impairment; mildly impaired judgment in that for complex of unfamiliar decision, the Veteran was occasionally unable to identify, understand and weigh alternative, understand the consequences of choices, or make a reasonable decision; occasionally inappropriate social interaction; mildly impaired visual and spatial orientation in that the Veteran occasionally got lost in unfamiliar surroundings, and had difficulty reading maps or following directions; three or more subjective symptoms that mildly interfered with work, instrumental activities of daily activities, or work/family or other close relationships; one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction or both.  Based on the foregoing, the examiner opined that the Veteran had cognitive and emotional symptoms that were most likely associated with TBI.  The examiner further noted that these symptoms produced a mild to moderate degree of dysfunction in terms of social and work functioning.

The Veteran was afforded a VA general medical examination in January 2009.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran gave a history of the accident where his vehicle was hit by an IED.  He stated that his head hit the front wind shield.  He stated that the others with him in the truck reported to him that he was unconscious for an unknown period of time.  He remembered feeling dizzy and did not know exactly what was going on for 20 to 30 minutes.  The Veteran stated that he felt confusion and was forgetful for three to four months after the accident.  The Veteran reported that he had headaches that occurred three to four times per week and were located bi-temporal, occasionally associated with black spots in his vision.  He had nausea and vomiting during the headaches and was unable to carry out any activity during the headaches.  The Veteran also reported problems with balance, difficulty sleeping, memory impairment, decreased attention, difficulty concentrating, and problems with executive functioning.  The diagnosis was TBI with subjective symptoms of headache which most resembled migraine, disequilibrium, weakness of grip strength, sleep disturbance, fatigue of mild severity, imbalance, stuttering and blurred vision.  Objectively, the neurological examination, to include motor strength and balance, was normal with no evidence of stuttering on examination and normal visual examination.  However, a mental health evaluation was recommended for the neurobehavioral symptoms, psychiatric symptoms and cognitive issues.
 
The Veteran was referred for a TBI evaluation in July 2009.  The VA examiner indicated that the claims file was reviewed.  The Veteran stated that after the in-service IED incident, he began to note poor short-term memory, episodes of sparkles in both eyes that would occur up to three times a week and lasted minutes to hours, and episodes of headaches that would occur at times when the sparkles would occur and if most severe, accompanied by nausea and vomiting.  The examiner stated that the service treatment records revealed treatments for headaches associated with nausea prior the reported IED incident.  The examiner opined that the Veteran had the diagnosis of migraine headache disorder that predated the onset of the mild TBI in October 2003.  The examiner noted that the Veteran was describing classic migraine symptoms characterized by scintillating scotoma associated with headache and occasionally with nausea occurring several times per week, and "migraine sans headache" characterized by episodes of scintillating scotoma not associated with headache.  The examiner also noted a diagnosis of mild TBI related the IED accident in service, with no significant sequelae other than the fact that the Veteran's migraines might have been aggravated by the event.  The examiner stated that the cognitive and behavioral symptoms could be related to his diagnosis of PTSD which was interfering with his ability to be successfully employed and to pursue educational activities.

In an August 2009 VA treatment report, the Veteran reported recurrent headaches ever since returning from Iraq in 2004.  He stated that the headaches involved the entire head and were accompanied by visual disturbances.  He denied a former medical history of migraine headaches.

TBI

As noted above, the Veteran seeks service connection for TBI as a result of an IED during service.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for service connection have been met and the appeal will be allowed. 

As an initial matter, the Board finds that the Veteran has current residuals of a TBI.  Although the July 2009 VA examiner rendered a diagnosis of mild TBI with no significant sequelae, the December 2008 VA examiner offered a differing opinion.  Specifically, the December 2008 examiner found that the Veteran had cognitive and emotional symptoms that were most likely associated with traumatic brain injury.  The examiner further found that these symptoms produced a mild to moderate degree of dysfunction in terms of social and work functioning.  While both VA examiners, following a review of the claims file, provided a well-reasoned rationale consistent with the other evidence of record, the Board attaches a greater probative weight to the December 2008 examiner's diagnosis of the Veteran's TBI.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that while no medical opinion may be ignored, it is not error to favor the opinion of one competent medical expert over that of another.  Rather, the duty exists to assess the credibility and probative value of evidence, and greater probative weight may be assigned to one medical opinion than to another).  The Board notes that the December 2008 VA examiner provided an in-depth examination with a primary focus on examining the Veteran's mental health and cognitive functioning issues related the possibility of a TBI.  The examiner described in detail the methodology of the diagnostic tests conducted and analyzed the results according to the TBI template.  In contrast, the July 2009 VA examiner conducted a rather generalized evaluation and provided a limited supporting rationale.

As the Veteran has a current disability, the remaining question is whether there is evidence of an inservice occurrence of an injury or disease and evidence of a nexus or relationship between the current disability and the inservice disease or injury.  In this regard, the Board accepts the Veteran's contentions regarding the in-service IED accident in October 2003 and the resulting TBI symptoms that developed ever since that time.  Service treatment records clearly document this incident and the record reflects that the Veteran was awarded a Purple Heart as a result of this incident.  At his October 2010 Board hearing, the Veteran testified that he experienced cognitive difficulties subsequent to the October 2003 IED accident.  The Board therefore accords substantial weight to the Veteran's lay testimony regarding the TBI symptoms despite the lack of documentation in the service treatment records of symptoms of the alleged conditions.  Smith v. Derwinski, 2 Vet. App. 137(1992).  The Board also notes that the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as the in-service IED accident or symptoms manifested subsequent to the traumatic accident.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Notwithstanding the lack of medical evidence contemporaneous with the Veteran's claimed onset of his TBI symptoms, the Board finds the Veteran's statements to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's claim as to the TBI symptoms that developed after the October 2003 IED accident, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).  

Finally, the December 2008 and July 2009 VA opinions relate the Veteran's TBI to his military service.  The December 2008 VA examiner concluded that the Veteran had cognitive and emotional symptoms that were "most likely associated with traumatic brain injury."  In addition, the July 2009 VA examiner noted a diagnosis of mild TBI related the IED accident in service.  

In sum, the Veteran has evidence of a current disability of residual cognitive and emotional symptoms of TBI, evidence of an IED during service and testimony as to cognitive symptoms directly after this event and evidence linking the current symptoms to the IED during service.  Accordingly, service connection for a TBI is granted. 


Headaches

The Veteran also seeks service connection for headaches.  As noted above, the record clearly reflects a current diagnosis of recurrent headaches.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Additionally, the Veteran has provided testimony concerning headaches that began during basic training and worsened after the IED.  He further stated that he did not complain of headaches while serving in Iraq or on his separation examination as the situation at that time required that he be released from service as quickly as possible.  The Board finds the Veteran's testimony of headaches during service and continued headaches after service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  There are no conflicting statements in the record nor is there any evidence suggesting the Veteran was mistaken.  In fact, service treatment records document complaints of headaches, albeit associated with other causes, such as gastric symptoms or stress.  Post service records also reflect continued complaints and treatment for headaches.  Furthermore, the July 2009 VA examiner concluded it was likely the headaches increased in severity after the IED.  

Evaluating the evidence in light of the criteria for service connection, the Board finds that the evidence is at an approximate balance for a finding of continuity of symptomatology.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In the present case, the evidence reflects the Veteran was in sound condition upon entry into service.  He first noted headaches during basic training and was first treated for headaches around September 2000.  Although the service treatment records reflect varying diagnoses for the headaches, the Veteran provided competent and credible testimony of headaches continuing throughout his service and increasing in severity after sustaining injuries from and IED.  The Veteran's testimony is supported by the medical evidence of record which illustrates some complaints of headaches throughout service and includes the July 2009 opinion of a VA examiner which indicated the Veteran's migraine headaches were aggravated by the IED.  As such, giving the Veteran the benefit of the doubt, the Board concludes that the continuity of symptomatology concerning the claimed headaches is established in this case.  


ORDER

Service connection for a TBI is granted.

Service connection for headaches is granted.


REMAND

The Veteran is seeking service connection for right knee, left knee, bilateral wrist, and bilateral foot disorders.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Here, the Veteran contends that he has been experiencing multi-joint symptoms ever since military service.  At his October 2010 hearing before the Board, the Veteran testified that his knees started to hurt shortly after he arrived at his duty station in Ft. Carson, Colorado in 2000.  He further stated that he later injured both of his knees during the in-service IED accident in October 2003.  He described that at the time of the accident, his knees impacted the steering wheel of the vehicle that was involved in the accident, causing the steering wheel to bend.  To that effect, the October 2003 service treatment report noted the Veteran's complaint of right knee pain and a finding of contusion to his right tibia following the IED accident.  The Veteran also reported that his wrists began to bother him after the IED blast.  With regard to the feet, the Veteran reported that he was diagnosed with stress fracture of his feet during basic training when he went to sick call at that time.  He continued to experience foot pain ever since that time.

The Veteran was afforded a VA general medical examination in January 2009 in conjunction with the claims on appeal.  However, the Board finds the VA examination not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  On the January 2009 VA examination, the Veteran reported pain and weakness in his joints, specifically to include the bilateral wrists, bilateral knees and feet.  The January 2009 VA examiner noted diagnoses of tendonitis of the bilateral wrists, chronic strain of the bilateral knees, degenerative joint disease of the first metatarsal-phalangeal joint of the right foot, and chronic strain of the left foot.  Additionally, VA treatment reports dated from January 2008 through October 2010 consistently show assessments of chronic bilateral knee pain/degenerative joint disease.  However, the January 2009 VA examiner offered no etiology opinion pertaining to the Veteran's currently diagnosed right knee, left knee, bilateral wrist and bilateral foot disorders.

Under these circumstances, the Board concludes that a remand is required to obtain an opinion as to whether the Veteran's currently diagnosed right knee, left knee, bilateral wrist ad bilateral foot disorders are related to his military service, to include the October 2003 IED accident.

Additionally, the Veteran reported that he had been seen at the Wichita Falls VA Medical Center every six month for the claimed conditions.  Therefore, the RO/AMC should also take this opportunity to obtain recent VA outpatient treatment records and any identified private treatment records relevant to the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request that the Veteran identify all VA and non-VA medical providers who have treated him for his knee, wrist, and foot disorders since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims folder, to include recent VA treatment records from the Wichita Falls VA Medical Center.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After these records are obtained to the extent available, the RO/AMC must afford the Veteran an appropriate VA examination to determine whether the Veteran currently has bilateral knee, wrist and foot disorders and the etiology of any current bilateral knee, wrist and foot disorders found.  The claims file must be provided to and reviewed by the examiner, to include a copy of this Remand.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post service medical records, the examiner must identify any bilateral knee, wrist and foot disorder(s) found, and for each identified bilateral knee, wrist and foot disorder(s) the examiner must provide an opinion as to whether they were caused or aggravated by the Veteran's military service, to include the October 2003 IED accident, in consideration of his lay testimony of record concerning any joint symptoms in service.

A complete rationale for all opinions must be provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


